Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 25th 2021 has been considered.
Claim 10 has been amended.
Claim 17 is cancelled.
Claims 1-16 and 18-25 are pending in the current application.
Claims 1-9 are withdrawn from consideration.
Claims 10-16 and 18-25 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the Amendment filed on June 25th 2021, the rejection of claims 10-16, 18 and 19 under 35 USC §112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (USPub 2011/0081444 A1) (‘Nakazawa1’) and Nakazawa et al (USPub 2014/0065260 A1) (‘Nakazawa2’). Evidenced by NPL “L-Histidine hydrochloride monohydrate” (‘Chembook’) (from https://www.chemicalbook.com/ChemicalProductProperty_EN_cb1369616.htm).

Regarding claims 10-11, 16, 20 and 23: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) dispersed through hydrogenated vegetable oil and hydrogenated animal oil each having a melting point of higher than 50ºC and lower than 90ºC and lecithin, and of dispersing the biological active ingredients in melted mixture of the oil and lecithin, and of solidifying the melted mixture in a water bath to prima facie case of obviousness exists (see MPEP §2144.05).
As to pulverizing the solidified granules/melted mixture recited in claims 10, 20 and 23: Nakazawa1 and Nakazawa2 disclose pulverizing and sieve analysis/screening of the biological active ingredients to attain desire particle sizes (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]), but fail to disclose pulverizing the solidified granules; However, given the fact that pulverizing larger particles to attain smaller particles of desired size is well known and conventional (see Nakazawa1 paragraph [0044]; Nakazawa2 paragraph [0040]; Current Specification page 15, lines 29-34 and page 16, lines 4-16), it would have been obvious to a skilled artisan to adjust the size of the solidified granules by pulverization in order to attain granules with desired size, and thus arrive at the claimed limitations.
Regarding claims 12-13: Nakazawa1 discloses the biological active substance is between 40wt% to 60wt% (see Nakazawa1 paragraph [0043]), and Nakazawa2 discloses the biological active substance is between 40wt% to 66wt% (see Nakazawa2 Example 1, Table 1)
Regarding claims 14-15: Nakazawa1 discloses the lecithin is between 0.05wt% to 6wt% (see Nakazawa1 paragraph [0043]), Nakazawa2 discloses the lecithin is between 0.1wt% to 2wt% (see Nakazawa1 paragraph [0035])
Regarding claims 18, 21 and 24: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5). Nakazawa1 discloses encompassing basic amino acids, but fails to disclose the basic amino acid Histidine HCl; However, given the fact that there is a limited and finite number of basic amino acids, and since Histidine HCl has a water solubility of about 0.1699g per 100g @20ºC (see Chembook page 1), it would have been obvious to a skill artisan to have dispersed Histidine HCl in the melted oil and lecithin to form the feed additive composition, and thus arrive at the claimed limitations. 
Regarding claims 19, 22 and 25: Nakazawa1 and Nakazawa2 disclose a feed additive composition (i.e., underwater granule) for ruminants comprising biological active ingredients, such as basic amino acids (i.e., lysine, arginine, ornithine and salts thereof) and acidic and neutral amino acids (i.e., isoleucine, threonine, glutamine, methionine tryptophan and salts thereof) (see Nakazawa1 abstract, paragraphs [0043]-[0044], claims 1-4; Nakazawa2 abstract, paragraphs [0032]-[0035]; claims 1-5).

Response to Arguments
Applicant's arguments filed on June 25th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant had discovered that pulverizing the product to a desired size between 0.5mm to 2.0mm provided better protection to the biological active substance when mixed in warm water (i.e., protection ratio) and better dissolution rate when mixed in bile solution (i.e., dissolution ratio) as provided in examples 3, 4 and comparative examples 10 and 11. Examiner respectfully disagrees.
Given the fact the particles in comparative examples 10 and 11 are spherical with smooth surface protection, whereas the pulverized particles in examples 3 and 4 do not have smooth surfaces, and since the coating efficiency of rumen-stable fat coated biological active ingredients, is known to be highly dependent on the smoothness of the surface (see page 329 right column of NPL Wu et al., “Rumen-stable delivery systems” (from Advanced Drug Delivery Reviews 28 (1997) 323-334)), it is examiner’s position that the improved protection and dissolution effects observed by applicant, would flow naturally from pulverizing the feed particles to a desired size, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792